Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 08/23/21, including preliminary amendments filed on 08/23/21 has been entered.
Claims 26-45 are pending.
Claims 1-25 have been canceled.
Claims 26-45 have been added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11102102 (‘957), 10230609 (‘057), and 10193741 (‘049). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader versions of the claims in the ‘957, ‘057 and ‘049 patents.

Allowable Subject Matter
Claims 27, 30, 34-35 and 37, 40, 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (but see DP rejection above).
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 28-29, 31-33 and 36, 38-39, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Noo (US 20130290520 A1, cited by applicant of record) in view of White (US 20080016412 A1, cited by applicant of record).

Regarding claims 26 and 36, Noo discloses a method for analyzing and remediating network incidents [fig. 7], the method comprising:
executing performance calculations on collected network data to compute performance metrics/data (Knowledgebase of data, including “other” data, is generated (i.e., metrics) [fig. 7 no. 702-704, par. 0052]);
detecting a network incident by using the computed performance metrics/data to correlate with a sequence of other metrics/data that are associated with symptoms related to network incidents (Symptoms of original root-cause (i.e., other metrics) [par. 0037]);
identifying a root cause of the detected network incident (RCA [par. 0036-37]); and
identifying, and providing for display [par. 0036], remediation of the identified root cause of the detected network incident (Recommends solution (i.e., remediation) [par. 0036, 45, fig. 5 no. 2]).
Although Noo discloses data, as discussed above, Noo does not explicitly disclose correlation of metrics. However, these concepts are well known as disclosed by White.
In the same field of endeavor, White discloses:
correlation of metrics [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noo with White. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of reducing problem solving efforts [White par. 0002].
Regarding claim 36, Noo discloses a non-transitory machine readable medium storing a program [fig. 2].

Regarding claims 28 and 38, Noo and White disclose everything claimed, as applied above.
Noo further discloses:
wherein the detected incident comprises a network infrastructure incident relating to one or more network infrastructure elements, and the plurality of network incidents comprises a plurality of network infrastructure incidents relating to a plurality of sets of network infrastructure elements (Historical data [par. 0052, 36]).

Regarding claims 29  and 39, Noo and White disclose everything claimed, as applied above.
Noo further discloses:
wherein the detected incident comprises a client network incident relating to a particular client, and the plurality of network incidents comprise a plurality of client network incidents relating to a plurality of clients [par. 0052].

Regarding claims 31 and 41, Noo and White disclose everything claimed, as applied above.
Noo and White further disclose:
wherein using the computed performance metrics [White, as discussed above] comprises detecting a presence of a sequence of metric [White, as discussed above] values [Noo par. 0052].

Regarding claims 32 and 42, Noo and White disclose everything claimed, as applied above.
Noo and White further disclose:
wherein using the computed performance metrics [White, as discussed above] comprises detecting a cyclical presence (Periodic including non-random and time-correlated [White par. 0014, 60]) of a sequence of metric [White, as discussed above] values [Noo par. 0052].

Regarding claims 33 and 43, Noo and White disclose everything claimed, as applied above.
Noo further discloses:
wherein detecting the network incident comprises identifying deviations in historical time-series data computed based on network incidents over a duration of time (Historical configuration and incident data [par. 0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419